        Case 3:20-cv-00623-JCH Document 19-1 Filed 05/21/20 Page 1 of 4




                                  STATE OF CONNECTICUT

                                    BY HIS EXCELLENCY

                                        NED LAMONT

                               EXECUTIVE ORDER NO. 7QQ

PROTECTION OF PUBLIC HEALTH AND SAFETY DURING COVID-19 PANDEMIC
AND RESPONSE – SAFE VOTING DURING STATEWIDE PRIMARY


WHEREAS, on March 10, 2020, I issued a declaration of public health and civil preparedness
emergencies, proclaiming a state of emergency throughout the State of Connecticut as a result of
the coronavirus disease 2019 (COVID-19) outbreak in the United States and Connecticut; and

WHEREAS, pursuant to such declaration, I have issued forty-three (43) executive orders to
suspend or modify statutes and to take other actions necessary to protect public health and safety
and to mitigate the effects of the COVID-19 pandemic; and

WHEREAS, COVID-19 is a respiratory disease that spreads easily from person to person and
may result in serious illness or death; and

WHEREAS, the World Health Organization has declared the COVID-19 outbreak a pandemic;
and

WHEREAS, to reduce the spread of COVID-19, the United States Centers for Disease Control
and Prevention (CDC) and the Connecticut Department of Public Health (DPH) recommend
implementation of community mitigation strategies to slow transmission of COVID-19, including
cancellation of gatherings of ten people or more and social distancing in smaller gatherings; and

WHEREAS, the risk of severe illness and death from COVID-19 is higher for individuals who
are 60 or older and for those who have chronic health conditions; and

WHEREAS, public health experts have determined that it is possible to transmit COVID-19 even
before a person shows symptoms and through aerosol transmission; and

WHEREAS, a statewide primary election is scheduled for August 11, 2020, to select candidates
for various state offices and for the 2020 federal presidential election; and

WHEREAS, a significant portion of poll workers and volunteers are 60 or older; and

WHEREAS, because elderly registered voters consistently demonstrate the highest rate of voter
turnout, providing an alternative to in-person voting could be particularly helpful in reducing the
risk of transmission during voting among this population; and
         Case 3:20-cv-00623-JCH Document 19-1 Filed 05/21/20 Page 2 of 4




WHEREAS, public health experts have indicated that persons infected with COVID-19 may not
show symptoms, and transmission or “shedding” of the coronavirus that causes COVID-19 may
be most virulent before a person shows any symptoms; and

WHEREAS, the CDC has recommended that people with mild symptoms consistent with
COVID-19 be assumed to be infected with the disease; and

WHEREAS, public health experts have recommended that, to prevent transmission of COVID-
19, and in light of the risk of asymptomatic transmission and a significant rate of false negative
tests, everyone should assume they can be carrying COVID-19 even when have received a negative
test result or do not have symptoms; and

WHEREAS, secure and tamper-proof drop boxes manufactured specifically for the purpose of
voting offer a safe and secure way for voters to deliver absentee ballots to election officials without
in-person interactions that could increase the risk of transmission of COVID-19; and

WHEREAS, absentee voting offers a proven method of secure voting that reduces the risk of
transmission of COVID-19 by allowing individuals to vote by mail and by reducing the density of
in-person voting at polling places; and

WHEREAS, upon a proclamation that a civil preparedness emergency exists, section 28-9(b) of
the Connecticut General Statutes authorizes the modification or suspension in whole or in part by
executive order of any statute or regulation or requirement or part thereof that conflicts with the
efficient and expeditious execution of civil preparedness functions or the protection of public
health; and

WHEREAS, the General Assembly is not in session, there is no announced schedule to reconvene
in special session, and no committee hearings have been scheduled to take up any business; and

WHEREAS, the drafting, circulation and review of new or amended regulations is hindered by
the limited access to information technology resources and source documents for state employees
involved in such processes, the majority of whom continue to work from home to mitigate the
transmission of COVID-19, and therefore it is not possible to both follow the requirements of the
Uniform Administrative Procedures Act respond efficiently and expeditiously to the COVID-19
pandemic and mitigate its effects;

NOW, THEREFORE, I, NED LAMONT, Governor of the State of Connecticut, by virtue of the
authority vested in me by the Constitution and the laws of the State of Connecticut, do hereby
ORDER AND DIRECT:

   1. Absentee Voting Eligibility During COVID-19 Pandemic. Section 9-135 of the
      Connecticut General Statutes is modified to provide that, in addition to the enumerated
      eligibility criteria set forth in subsection (a) of that statute, an eligible elector may vote
      by absentee ballot for the August 11, 2020 primary election if he or she is unable to
      appear at his or her polling place during the hours of voting because of the sickness of
     Case 3:20-cv-00623-JCH Document 19-1 Filed 05/21/20 Page 3 of 4



   COVID-19. For purposes of this modification, a person shall be permitted to lawfully
   state he or she is unable to appear at a polling place because of COVID-19 if, at the
   time he or she applies for or casts an absentee ballot for the August 11, 2020 primary
   election, there is no federally approved and widely available vaccine for prevention of
   COVID-19. It shall not constitute a misrepresentation under subsection (b) of Section
   9-135 of the General Statutes for any person to communicate the provisions of this
   modification to any elector or prospective absentee ballot applicant.

2. Notice of Modification Required on Inner Envelope. Section 9-137 of the
   Connecticut General Statutes is modified to provide that it shall not constitute a false
   statement for an elector to represent his or her eligibility to vote by absentee ballot
   pursuant to the modifications of Section 9-135 in Section 1 of this order, and the inner
   envelope described in Section 9-137 shall contain a notice describing the modification
   in Section 1 of this order.

3. Authority for Secretary of the State to Modify Absentee Ballot Applications,
   Envelopes, and Printed Materials Regarding Eligibility. Notwithstanding any
   provision of Title 9 of the Connecticut General Statutes or any other law or regulation
   to the contrary, the Secretary of the State shall be authorized to modify any required
   notice, statement, or description of the eligibility requirements for voting by absentee
   ballot on any printed, recorded, or electronic material in order to provide accurate
   information to voters about the modifications to absentee voter eligibility and related
   requirements of this order.

4. Authority to Issue Absentee Ballots. Section 9-140(g) of the Connecticut General
   Statutes is modified and suspended to permit the municipal clerk to use a third party
   mailing vendor that has been approved and selected by Secretary of the State to fulfill
   the municipal clerk’s duties to mail absentee voting sets for the August 11, 2020
   primary election. All other requirements of Section 9-140(g) continue to apply.

5. Modification of Requirement that Absentee Ballots be Returned by Mail or In
   Person. Section 9-140b(c) of the Connecticut General Statutes is modified to provide
   that the term “mailed” shall include the act of depositing an absentee ballot for the
   August 11, 2020 primary in a secure drop box designated by the town clerk for that
   purpose in accordance with instructions to be provided by the Secretary of the State.
   All other requirements of Section 9-140b(c) continue to apply.

6. Clarification that Commissioner Orders Issued Pursuant to the Governor’s
   Executive Orders Are Not Regulations Subject to the UAPA. Section 4-166(16) of
   the Connecticut General Statutes is modified to clarify that the definition of a regulation
   does not include any amendment or repeal of an existing regulation and any directive,
   rule, guidance, or order issued by a Commissioner or Department Head pursuant to a
   Governor’s Executive Order during the existing civil preparedness and public health
        Case 3:20-cv-00623-JCH Document 19-1 Filed 05/21/20 Page 4 of 4



       emergency and any renewal or extension thereof. Notwithstanding Sections 4-166 to
       189, inclusive, of the Connecticut General Statutes, any Commissioner or Department
       Head, as permitted or directed by any such Governor’s executive order, may modify or
       suspend any regulatory requirements adopted by the Commissioner or Department Head
       that they deem necessary to reduce the spread of COVID-19 and to protect the public
       health. This section applies to all orders that have been issued since the declaration of
       public health and civil preparedness emergencies on March 10, 2020 and for the duration
       of the public health and civil preparedness emergency, including any period of renewal
       of such emergency declaration.

Unless otherwise specified herein, this order shall take effect immediately and remain in effect for
the duration of the public health and civil preparedness emergency, unless earlier modified,
extended or terminated.

Dated at Hartford, Connecticut, this 20th day of May, 2020.




                                                     Ned Lamont
                                                     Governor




By His Excellency’s Command


__________________________
Denise W. Merrill
Secretary of the State
